DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 09/23/2021.
Claims 1-20 are pending.

Response to Arguments

Applicant's arguments filed 09/23/2021 regarding the 101 rejection of the previous office action have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the instant claims as a whole integrate the recited judicial exception into a practical application, and thus is patent eligible. Specifically, on pages 14-17 of the arguments, Applicant argues that the claims apply the judicial exception using a particular machine in the form of production equipment used for producing or testing products, and because the claims recite production equipment that selectively adjusts settings of a first production operation procedure according to the first ration parameter and the first weighting parameter (see pg. 15-16, args.). Applicant further argues that claim 14 further involves a procedure monitoring module, which the instant specification describes as including sensors, and thus should also be considered another particular machine and/or particular technological environment (see pg 16, args.). Additionally, Applicant states that the first monitoring data is utilized by a data filtering module, and thus there is an implication that the procedure monitoring module interacts with the data filtering module, and that such interactions reflect the use of the judicial exception that is beyond generally linking the use of the judicial exception to particular technological environment (see page 17, args). 
The Examiner respectfully disagrees. 
Regarding the argument of a particular machine, first, the particularity or generality of the elements of the machine or apparatus must be analyzed (see MPEP 2106.05(b) I.). While the claims 
For these reasons the 101 rejection is maintained.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“A data analyzing device… comprising: a combination generating module for performing relevance analysis…; a ratio calculation module…for calculating a first ratio parameter…; a weighting calculation module…for calculating a first weighting parameter…;” in claim 1.
“: a data providing device, comprising: a procedure monitoring module for monitoring…; a data filtering module…for selecting…; a data analyzing device…comprising: a combination generating module for performing relevance analysis…; a ratio calculation module… for calculating a first ratio parameter…; and 
 	A review of the instant specification reveals in paragraph 102 that modules can be “implemented by hardware, software, or combination of both.” According to MPEP sec. 2181 II B., since the above limitations are being interpreted to invoke 112(f), the limitations are being construed to cover hardware, and not pure software. Additionally, the combination of hardware and software presumes computer-implemented means-plus-functions limitations, which require a specification to disclose an algorithm for performing the claims specific function. To that end, the corresponding algorithms are being interpreted to encompass paragraphs 53-56 of the instant application’s patent publication for the function of performing relevance analysis, paragraphs 41-46 for the function of calculating a ratio parameter including paragraphs 33 denoting risky combinations, and paragraphs 75-82 for the function of calculating a weighting parameter. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1 of the Subject Matter Eligibility Analysis, claim 1 recites “A data analyzing device…,” which under the 112(f) claim interpretation above is being interpreted to comprise hardware, and therefore is an apparatus, which is a statutory category. Meanwhile, claim 8 recites “A data analyzing method used with a data analyzing device…”, and includes a series of calculation steps, and therefore is a process. Finally, claim 14 recites “A quality improvement system comprising: a data providing device…,” which under the 112(f) claim interpretation above is being interpreted to comprise hardware, and therefore is an apparatus claim, which is a statutory category.
At Step 2A, prong one, claims 1, 8, and 14 recite a series of limitations employing calculations. As noted in more detail below, the majority of the limitation in claims 1, 8, and 14 are directed to the judicial exceptions of the abstract ideas of mathematical concepts and mental limitations capable of being performed in the mind, and thus directed to the mathematical concepts grouping and mental processes grouping of abstract ideas, and this judicial exception is not integrated into a practical application (see step 2B below), and include the limitations of:
“…performing relevance analysis of first to-be-analyzed data associated with the first production operation procedure to generate first relevance information;” Paragraph 52 of the instant application’s patent publication makes evident that relevance analysis as a statistical analysis, which is a mathematical concept. 
“…calculating a first ratio parameter according to a total outlier product quantity corresponding to first risky combinations in the first relevance information and a first total product quantity in the first to-be-analyzed data wherein the first total product quantity is a total quantity of the first products produced during the first production operation procedure;” A ratio is a mathematical formula.

Analogous claims are found in independent claims 8 and 14, and dependent claims 2, 9, and 15, and are analyzed the same. 
 	At step 2A, prong 2, claims 1 and 14 also recite modules and claims 1, 8, and 14 recite the limitations of “the production equipment selectively adjusting settings of the first production operation procedure according to the first ratio parameter and the first weighting parameter” (or a variation thereof), and first-to-be-analyzed data.
	At Step 2B, while the claims include additional elements as noted above in Step 2A, they are not sufficient to amount to significantly more than the judicial exception. In particular, the recitation of a modules, which have been interpreted under 112(f) to encompass hardware, amount to no more than mere attempt to apply the exception using a generic component, and the limitations in question in step 2A prong 2 merely adding extra-solution activity.  The modules are recited at a high level of generality and recited so generically that the represent no more than mere instructions to apply the judicial exception on a computer/hardware (see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment (see MPEP2106.05(h)). Furthermore, the courts have found limitation directed to “electronic recordkeeping,” such as in the case of any implied obtaining of “to-be-analyzed data,” to be well-understood, routine, and conventional, see MPEP 2106.05(d)(II). Accordingly, these additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere 
As for the limitation of “the production equipment selectively adjusting settings of the first production operation procedure according to the first ratio parameter and the first weighting parameter” (and the variations thereof in the other independent claims), said amounts to insignificant extra-solution activity because the limitation does not impose meaningful limits on the claim and is only nominally or tangentially related to the invention (see MPEP Sec. 2106.05(g)(2)), as evidenced by paragraphs 34 and 94 of the instant application’s patent publication, which make clear that the adjustment of settings of equipment is not discussed in the instant specification as it is a part of the field-of-use and/or up to an operator, and thus would not impose meaningful limits on the claims because it is only nominally or tangentially related to the invention’s mathematical data analysis, and this does not amount to significantly more than the abstract idea. 

The dependent claims 2-7, 9-13, and 15-20, similarly recite an abstract idea of mathematical concepts and mental limitations capable of being performed in the mind, without significantly more, other than the recitation of components recited at a high level of generality. Dependent claims 2, 9, and 15 are discussed above and analyzed similar to the independent claims. Claims 3, 10, and 16 also recite mathematical calculations and comparisons. Claims 4, 5, 7, 11, 12, 17, 18, and 20 recite intended use limitations on the nature of the analyzed system and numbers, and thus do not amount to an inventive concept. Claims 6, 13, and 19 also include mathematical concepts and mental process in the form of combinations and calculating a total outlier product quantity. Thus, these do not amount to significantly more than the judicial exception. 
The claims are not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117